NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0519-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILLIAM M. THOMPSON,

     Defendant-Appellant.
________________________

                   Argued July 27, 2021 – Decided August 13, 2021

                   Before Judges Sumners and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 16-12-2705.

                   James K. Smith, Jr., Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; James K. Smith, Jr., of
                   counsel and on the briefs).

                   Kristen Pulkstenis, Assistant Prosecutor, argued the
                   cause for respondent (Damon G. Tyner, Atlantic
                   County Prosecutor, attorney; Melinda A. Harrigan,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
       Defendant William M. Thompson pled guilty to third-degree distribution

of a controlled dangerous substance (CDS), heroin, in a quantity of less than

one-half ounce, N.J.S.A. 2C:35-5a(1), and was sentenced to a three-year prison

term with one year of parole ineligibility. In a single-point argument, defendant

states:

             THE JUDGE, WHO FOUND THAT IMPOSING A
             PRISON SENTENCE WOULD BE "A GRAVE
             INJUSTICE," COULD PROPERLY HAVE DENIED
             THE STATE'S APPLICATION FOR AN EXTENDED
             TERM AS BEING "AN ARBITRARY AND
             CAPRICIOUS EXERCISE OF PROSECUTORIAL
             DISCRETION" PURSUANT TO STATE V.
             LAGARES.[1] BECAUSE THE JUDGE DID NOT
             RECOGNIZE THAT OPTION, THE MATTER
             SHOULD BE REMANDED FOR FURTHER
             FINDINGS. (Not Raised Below).

We disagree and affirm.

       To provide context for our decision, we provide a brief discussion of the

procedural history of this matter.      Following an incident in August 2016,

defendant was indicted for third-degree possession of a CDS, heroin, N.J.S.A.

2C:35-10(a)(1), and third-degree distribution of a CDS, heroin, in a quantity of

less than one-half ounce.       As documented in the pretrial memorandum,

defendant rejected the State's offer that he plead guilty to the distribution charge


1
    127 N.J. 20 (1992).

                                         2                                    A-0519-19
in exchange for the State's recommendation that he be sentenced to a seven-year

prison term with three and a half years of parole ineligibility. The proposed

sentence was within the extended term range under the Brimage 2 Guidelines due

to defendant's record as a repeat offender with two prior convictions for CDS

distribution.

      On November 15, 2018, defendant entered into a non-negotiated plea

agreement and pled guilty to the distribution charge. The supplemental plea

form for non-negotiated pleas stated that the judge would impose a sentence of

five years of special probation in drug court, N.J.S.A. 2C:35-14, and directed

defendant to submit to a Treatment Assessment Services for the Courts interview

and evaluation and other conditions. The State opposed the sentence.




2
  State v. Brimage, 153 N.J. 1 (1998). In Brimage, our Supreme Court directed
the Attorney General to promulgate uniform plea offer guidelines. 153 N.J. at
25. The guidelines are intended to provide standards for plea offers for
Comprehensive Drug Reform Act of 1987 (CDRA), N.J.S.A. 2C:35-1 to 36-1
offenses and reduce the chance of disparity in sentencing. Brimage, 153 N.J. at
13. Plea agreements under N.J.S.A. 2C:35-12 are governed by those guidelines,
153 N.J. at 24-25; see Revised Attorney General Guidelines for Negotiating
Cases Under N.J.S.A. 2C:35-12 (July 15, 2004); State v. Fowlkes, 169 N.J. 387,
389 (2001). Third-degree distribution of CDS charge is a Brimage-eligible
CDRA offense that subjected defendant to a mandatory extended term sentence
under N.J.S.A. 2C:43-6(f).


                                      3                                  A-0519-19
      After complying with the conditions to enter into drug court, defendant

was sentenced on January 17, 2019. The State argued defendant was not eligible

for drug court and requested a stay of the sentence. The judge disagreed, finding

the record indicated he was a "good candidate" for the probationary treatment

afforded by drug court.

      The State appealed the sentence to our excessive sentence oral argument

calendar. R. 2:9-11. We concluded the sentence was illegal because defendant

was ineligible for drug court and remanded the matter for resentencing.

      About two weeks later, the trial judge granted defendant's motion to

withdraw his guilty plea.    Thereafter, the judge accepted the parties' plea

agreement, whereby defendant pled guilty to the distribution charge in exchange

for the State's recommended sentence of a three-year prison term sentence

subject to one year of parole ineligibility and with "credit for all the time he

already served on special probation."

      At sentencing, after defendant presented himself as a person who had

turned his life around––working two jobs, married, expecting a new child, living

a sober life—the judge weighed the aggravating and mitigating factors and

"conclude[d] that [] defendant should be admitted to probation." The judge,

however, ruled that "due to the requirements of Brimage and the mandatory


                                        4                                  A-0519-19
sentencing requirements for repeat drug offenders, the [c]ourt is constrained to

impose a prison term." Adhering to the plea agreement, the judge sentenced

defendant to three years in prison subject to one year of parole ineligibility with

248 days of jail credit. The judge stayed the sentence and released him on his

own recognizance pending appeal.

      We review sentences "in accordance with a deferential standard," State v.

Fuentes, 217 N.J. 57, 70 (2014), and acknowledge "that appellate courts should

not 'substitute their judgment for those of our sentencing courts,'" State v. Cuff,

239 N.J. 321, 347 (2019) (quoting State v. Case, 220 N.J. 49, 65 (2014)). Thus,

we will

            affirm the sentence unless (1) the sentencing guidelines
            were violated; (2) the aggravating and mitigating
            factors found by the sentencing court were not based
            upon competent and credible evidence in the record; or
            (3) "the application of the guidelines to the facts of [the]
            case makes the sentence clearly unreasonable so as to
            shock the judicial conscience."

            [Fuentes, 217 N.J. at 70 (alteration in original) (quoting
            State v. Roth, 95 N.J. 334, 364-65 (1984)).]

      "While the sentence imposed must be a lawful one, the court's decision to

impose a sentence in accordance with the plea agreement should be given great

respect, since a 'presumption of reasonableness . . . attaches to criminal

sentences imposed on plea bargain defendants.'" State v. S.C., 289 N.J. Super.

                                         5                                   A-0519-19
61, 71 (App. Div. 1996) (alteration in original) (quoting State v. Sainz, 107 N.J.

283, 294 (1987)). Moreover,

            a negotiated agreement, pursuant to N.J.S.A. 2C:35-12,
            that calls for any form of imprisonment, whether the
            disposition be effected under N.J.S.A. 2C:43-2b(2) or
            2b(3), requires a sentencing judge to either strictly
            enforce the agreement or reject it in the interest of
            justice. The judge has no discretion, if the judge
            accepts the agreement, to sentence below the terms of
            the agreement which do not call for some "other
            disposition."

            [State v. Bridges, 252 N.J. Super. 286, 295 (App. Div.
            1991)]

      Before us, defendant argues his sentence equates to an extended term

because it includes a parole disqualifier, which is not required under N.J.S.A.

2C:35-(b)(3). He maintains his sentence was illegal because the State failed to

apply for an extended term due to defendant's prior convictions and did not set

forth any reasons why he deserved an extended term with the mandatory parole

disqualifier as required by N.J.S.A. 2C:43-6(f). He emphasizes that without the

parole disqualifier he would have been eligible for probation based on his jail

credits. Thus, his sentence should be vacated, and the matter remanded so that

the State can present reasons to the trial judge why an extended term sentence

is not "arbitrary and capricious."




                                        6                                   A-0519-19
        We disagree with defendant and favor the State's position that the sentence

imposed in accordance with the plea agreement was consistent with our

sentencing guidelines. The agreement did not call for an extended term sentence

under N.J.S.A. 2C:43-6(f). The statute provides. in pertinent part, that a person

convicted of distributing a CDS who has previously been convicted of that crime

"shall upon application of the prosecuting attorney be sentenced by the court to

an extended term as authorized by [N.J.S.A. 2C:43-7(c)], notwithstanding that

extended terms are ordinarily discretionary with the court." N.J.S.A. 2C:43-

6(f).

        For a defendant to be subject to a mandatory extended term, any plea that

reduces his or her mandatory or minimum term must be entered under N.J.S.A.

2C:35-12 (Section 12). The statute provides that:

              [w]henever an offense defined in this chapter specifies
              a mandatory sentence of imprisonment which includes
              a minimum term during which the defendant shall be
              ineligible for parole, [or] a mandatory extended term
              which includes a period of parole ineligibility . . . the
              court upon conviction shall impose the mandatory
              sentence . . . unless the defendant has pleaded guilty
              pursuant to a negotiated agreement . . . which provides
              for a lesser sentence [or] period of parole ineligibility .
              . . . The negotiated plea . . . may provide for a specified
              term of imprisonment within the range of ordinary or
              extended sentences authorized by law [or] a specified
              period of parole ineligibility . . . . In that event, the court
              at sentencing shall not impose a lesser term of

                                            7                                   A-0519-19
            imprisonment [or a] lesser period of parole ineligibility
            ....

            [N.J.S.A. 2C:35-12 (emphasis added).]

      In accordance with a negotiated plea agreement under Section 12,

defendant pled guilty to distribution of heroin and was sentenced to a three-year

prison term with one year of parole ineligibility sentence that was not a

mandatory term under a Brimage-eligible CDRA offense. This was because the

State choose to exercise its discretion under Section 12 "to negotiate away its

right to seek mandatory sentences." State v. Courtney, 243 N.J. 77, 88 (2020).

The imposition of a one-year period of parole ineligibly did not make

defendant's sentence an extended term.

      Applying our deferential standard of review, we are satisfied that the

judge's implementation of the plea agreement comports with our sentencing

guidelines, and that the sentence does not reflect an abuse of discretion or shock

our judicial conscience.

      Affirmed.




                                         8                                  A-0519-19